     Case: 4:19-cv-02579-JCH Doc. #: 12 Filed: 10/21/19 Page: 1 of 2 PageID #: 70




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION


LUTHER HALL,                            )
                                        )
         Plaintiff,                     ) Case No. 4:19-cv-02579 JCH
                                        ) JURY TRIAL DEMANDED
v.                                      )
                                        )
CITY OF ST. LOUIS, et al.,              )
                                        )
         Defendants.                    )

              MOTION TO DISMISS BY DEFENDANT KREWSON

         Pursuant to F.R.Civ.P. 12(b)(6), defendant Krewson moves the Court to

dismiss the complaint herein [ECF 1] against her in her individual capacity, in that

the complaint fails to state a claim against her individually and, further, that the

complaint shows on its face that the claims against her are barred by qualified

immunity.

         The defendant submits a memorandum in support, filed concurrently

herewith.

         WHEREFORE, defendant Mayor Krewson prays that the complaint herein

be dismissed as to her in her individual capacity, at plaintiff’s cost.

                                               Respectfully submitted,

                                               JULIAN BUSH
                                               CITY COUNSELOR
                                               /s/Robert H. Dierker 23671MO
Case: 4:19-cv-02579-JCH Doc. #: 12 Filed: 10/21/19 Page: 2 of 2 PageID #: 71




                                         dierkerr@stlouis-mo.gov
                                         Associate City Counselor
                                         314 City Hall
                                         1200 Market St.
                                         St. Louis, MO 63103
                                         314-622-3361/FAX 622-4956




                                     2
